Case 2:10-cv-13101-BAF-RSW ECF No. 285 filed 07/28/20        PageID.9014      Page 1 of 4



                         UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF MICHIGAN


                                        )
 UNITED STATES OF AMERICA               )
                                        )
              Plaintiff,                )            Case No. 2:10-cv-13101-BAF-RSW
                                        )
 and                                    )            District Judge Bernard A. Friedman
                                        )
 SIERRA CLUB,                           )            Magistrate Judge R. Steven Whalen
                                        )
              Intervenor-Plaintiff,     )
       v.                               )
                                        )
 DTE ENERGY COMPANY, and                )
 DETROIT EDISON COMPANY                 )
                                        )
              Defendants.               )
                                        )

               MOTION FOR EXTENSION OF TIME AND FOR
                PERMISSION TO FILE ENLARGED BRIEF


       On May 22, 2020, Plaintiff-Intervenor Sierra Club filed a Motion To Enter

 Or, In The Alternative, To Provide Notice Of An Agreement (“Separate

 Agreement”) between Sierra Club and Defendants DTE Energy Company and

 Detroit Edison Company (collectively “DTE”). ECF No. 267. The United States

 responded to that Motion on July 8. ECF No. 279. The current deadline for Sierra

 Club’s reply in support of its Motion (hereinafter “Reply”) is August 3, ECF No.

 273, and the current page limit for that Reply is 12 pages. ECF No. 281.

       On July 27, Richard Epstein and Jeremy Rabkin (“Proposed Amici”) filed a

 motion for leave to file an amicus curiae brief in support of the United States’
Case 2:10-cv-13101-BAF-RSW ECF No. 285 filed 07/28/20         PageID.9015     Page 2 of 4



 position regarding Sierra Club’s Motion, accompanied by a proposed 12-1/2 page

 amicus curiae brief. Proposed Amici represent that their “brief seeks to offer legal,

 theoretical, and historical arguments . . . [that] go beyond the arguments presented

 by the parties”. ECF No. 284 at ¶3. As Proposed Amici noted in their motion,

 Sierra Club is willing to not oppose their motion conditioned on the filing deadline

 for Sierra Club’s Reply brief in support of its Motion being extended to ten days

 after the filing of the amicus curiae brief, and the page limit for that Reply being

 enlarged by seven pages. ECF No. 284 at ¶ 7.

       Consistent with its position regarding the Proposed Amici’s motion for

 leave, Sierra Club respectfully moves that the deadline for its Reply in support of

 its Motion, ECF No. 267, be extended from August 3 to August 6, 2020, and that

 the page limit for that Reply be enlarged from 12 to 19 pages. Such extension and

 enlargement are needed to provide Sierra Club with a reasonable opportunity to

 review and address the arguments raised in the amicus curiae brief in the event that

 the Court grants the Proposed Amici’s motion for leave to file that brief.

       Counsel for Sierra Club has conferred with counsel for the United States and

 DTE regarding this motion. The United States stated that it has no objection to the

 motion. DTE takes no position on the motion.
Case 2:10-cv-13101-BAF-RSW ECF No. 285 filed 07/28/20             PageID.9016    Page 3 of 4



                        BRIEF IN SUPPORT OF MOTION

        For its Brief in Support of its Motion for Extension of Time and For

 Permission to File Enlarged Brief, Sierra Club relies upon the reasons and

 authority set forth in the Motion.

                                        Respectfully submitted,

                                        /s/Shannon Fisk_____________

                                        Earthjustice
                                        1617 John F. Kennedy Blvd., Suite 1130
                                        Philadelphia, PA 19103
                                        (O) 215-717-4522
                                        (C) 215-327-9922
                                        sfisk@earthjustice.org


                                        /s/Nicholas Leonard___________

                                        Nicholas Leonard (P79283)
                                        Great Lakes Environmental Law Center
                                        4444 Second Avenue
                                        Detroit, MI 48201
                                        313-782-3372
                                        nicholas.leonard@glelc.org

 Date: July 28, 2020
Case 2:10-cv-13101-BAF-RSW ECF No. 285 filed 07/28/20                 PageID.9017      Page 4 of 4



                                   CERTIFICATE OF SERVICE

        I hereby certify that on July 28, 2020, the foregoing Motion and Brief for Extension of

 Time and For Permission to File Enlarged Brief was filed electronically with the Clerk of the

 Court through the CMECF system, which will automatically send email notification and service

 of such filing to all counsel of record.



                                                     /s/Shannon Fisk
                                                     Shannon Fisk
                                                     Earthjustice
                                                     1617 John F. Kennedy Blvd., Suite 1130
                                                     Philadelphia, PA 19103
                                                     (O) 215-717-4522
                                                     (C) 215-327-9922
                                                     sfisk@earthjustice.org
